DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 2/23/2022 has been received.
Claim(s) 1-10, 14-15, and 18 are allowed.  

Information Disclosure Statement
	The IDS dated 10/18/2019 was not-compliant. As noted in the Notice of Allowance dated 2/10/2022, copies of the foreign patent documents listed on the IDS dated 10/18/2019 were not submitted. 
	On 2/23/2022, an IDS with a summary of an interview that took place on February 11, 2022 between the Examiner and Applicant’s Representative was filed.  That paper states “the Examiner stated that if Applicant resubmitted the IDS and noted ‘English Abstract,’ then he would sign off on the IDS to the extent that the Abstracts were submitted and considered.” (Transmittal 
	The issue is informed by the rule governing content for Information Disclosure Statements, 37 C.F.R. 1.98. This rule is reproduced below:
1.98    Content of information disclosure statement.

(a) Any information disclosure statement filed under § 1.97  shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.

(1) A list of all patents, publications, applications, or other information submitted for consideration by the Office. U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents. Each page of the list must include:
(i) The application number of the application in which the information disclosure statement is being submitted;
(ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and
(iii) A heading that clearly indicates that the list is an information disclosure statement.

(2) A legible copy of:
(i) Each foreign patent;
(ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;
(iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion [but see 1287 OG 163 (October 19, 2004) discussed in MPEP § 609.04(a), subsection II]; and
(iv) All other information or that portion which caused it to be listed.

(3)
(i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c)  most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein.
(ii) A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).

(b)
(1) Each U.S. patent listed in an information disclosure statement must be identified by inventor, patent number, and issue date.
(2) Each U.S. patent application publication listed in an information disclosure statement shall be identified by applicant, patent application publication number, and publication date.
(3) Each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date.
(4) Each foreign patent or published foreign patent application listed in an information disclosure statement must be identified by the country or patent office which issued the patent or published the application, an appropriate document number, and the publication date indicated on the patent or published application.
(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.

(c) When the disclosures of two or more patents or publications listed in an information disclosure statement are substantively cumulative, a copy of one of the patents or publications as specified in paragraph (a) of this section may be submitted without copies of the other patents or publications, provided that it is stated that these other patents or publications are cumulative.

(d) A copy of any patent, publication, pending U.S. application or other information, as specified in paragraph (a) of this section, listed in an information disclosure statement is required to be provided, even if the patent, publication, pending U.S. application or other information was previously submitted to, or cited by, the Office in an earlier application, unless:
(1) The earlier application is properly identified in the information disclosure statement and is relied on for an earlier effective filing date under 35 U.S.C. 120; and
(2) The information disclosure statement submitted in the earlier application complies with paragraphs (a) through (c) of this section.

inter alia copies of foreign patents and a concise explanation of relevance for patents/publications not in the English language. 
	The “concise explanation of relevance” requirement is discussed in MPEP 609.04(a) III. This passage is reproduced below:
III.    CONCISE EXPLANATION OF RELEVANCE FOR NON-ENGLISH LANGUAGE INFORMATION

Each information disclosure statement must further include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information listed that is not in the English language. The concise explanation may be either separate from the specification or part of the specification. If the concise explanation is part of the specification, the IDS listing should include the page(s) or line(s) numbers where the concise explanation is located in the specification.

The requirement for a concise explanation of relevance is limited to information that is not in the English language. The explanation required is limited to the relevance as understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information at the time the information is submitted to the Office. If a complete translation of the information into English is submitted with the non-English language information, no concise explanation is required. There is no requirement for the translation to be verified, including reliable machine translations. An English-language equivalent application may be submitted to fulfill this requirement if it is, in fact, a translation of a foreign language application being listed in an information disclosure statement. The English language equivalent application should be separately listed and identified as an English language equivalent in the information disclosure statement. Submission of an English language abstract of a reference, such as one generated by a foreign patent office, may fulfill the requirement for a concise explanation. Where the information listed is not in the English language, but was cited in a search report or other action by a foreign patent office in a counterpart foreign application, the requirement for a concise explanation of relevance can be satisfied by submitting an English-language version of the search report or action which indicates the degree of relevance found by the foreign office. This 

If information cited or submitted in a prior application relied on under 35 U.S.C. 120  was not in English, a concise explanation of the relevance of the information to the new application is not required unless the relevance of the information differs from its relevance as explained in the prior application.

The concise explanation may indicate that a particular figure or paragraph of the patent or publication is relevant to the claimed invention. It might be a simple statement pointing to similarities between the item of information and the claimed invention. It is permissible but not necessary to discuss differences between the cited information and the claims. However, see Semiconductor Energy Laboratory Co. v. Samsung Electronics Co., 204 F.3d 1368, 1376, 54 USPQ2d 1001, 1007 (Fed. Cir. 2000) ("[A]lthough MPEP Section 609A(3) allows the applicant some discretion in the manner in which it phrases its concise explanation, it nowhere authorizes the applicant to intentionally omit altogether key teachings of the reference.").

In Semiconductor Energy Laboratory, patentee during prosecution submitted an untranslated 29-page Japanese reference as well as a concise explanation of its relevance and an existing one-page partial English translation, both of which were directed to less material portions of the reference. The untranslated portions of the Japanese reference "contained a more complete combination of the elements claimed [in the patent] than anything else before the PTO." 204 F.3d at 1376, 54 USPQ2d at 1005. The patentee, whose native language was Japanese, was held to have understood the materiality of the reference. "The duty of candor does not require that the applicant translate every foreign reference, but only that the applicant refrain from submitting partial translations and concise explanations that it knows will misdirect the examiner’s attention from the reference’s relevant teaching." 204 F.3d at 1378, 54 USPQ2d at 1008.

Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to 
	
MPEP 609.04(a) III (emphasis added).  
	Finally, there is the Information Disclosure Statement form itself, i.e. PTO/SB/08a. A partial screen shot of the IDS filed 2/23/2022 is reproduced below:

    PNG
    media_image1.png
    377
    802
    media_image1.png
    Greyscale

(IDS dated 2/23/2022 at 1) (annotation added). The IDS lists “English Abstract Only” in the “Pages, Columns, Lines where Relevant Passages or Relevant Figures Appear” column. The instructions for this column of the form instruct the filer to “List the page, column or line number of the relevant text or figures of the cited Foreign Patent Document.” Instructions for Information Disclosure Statement, accessed online at https://www.uspto.gov/patents/apply/applying-online/form-fillable-pdfs-available (3/28/2014). This section is to comply with the “concise explanation” requirement, as explained in MPEP 609.04(a) III, and as discussed above. It does not obviate the need to file the foreign document. See 37 C.F.R. 1.98(a)(2)(i) – “A legible copy of: (i) 
	The upshot is that the IDS is still non-compliant, because the IDS has been completed in a manner that indicates foreign documents were filed, and the “English Abstract only” is being relied on for the “concise explanation of relevance” requirement.  What the Examiner was attempting to convey in the Interview dated February 11, 2022 was that an IDS that listed the translated abstracts as standalone documents to be considered would be considered. This IDS would comply with the documents in the file wrapper. The Examiner expected/anticipated these documents to be listed in the “Non-Patent Literature Documents” section of the IDS. This would communicate that only the translated abstracts were filed, and would not give the impression that the foreign documents were filed. 
	The IDS is non-compliant for the reasons noted above, and is crossed off. To prevent delays in prosecution and eliminate the need for another IDS to be filed, the Examiner is citing the machine translations of the abstracts of the various documents on a PTO-892, Notice of References Cited. This means that these documents will be printed on the cover of the issued patent. See MPEP 1302.12 (“All references which have been cited by the examiner during the prosecution, including those appearing in Patent Trial and Appeal Board decisions or listed in the reissue oath, must be listed on either a form PTO-892 or on an Information Disclosure Statement (PTO/SB/08 ) and initialed. All such reference citations will be printed in the patent.”). 
	The abstracts have been considered. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736